  Case: 4:21-cv-00286-HEA Doc. #: 29 Filed: 05/03/21 Page: 1 of 2 PageID #: 237



             IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF MISSOURI
                       EASTERN DIVISION

COURTHOUSE NEWS                       )
SERVICE,                              )
                                      )
      Plaintiff,                      )
                                      )
      v.                              )      Case No. 4:21-CV-00286-HEA
                                      )
JOAN M. GILMER, et al.,               )
                                      )
      Defendants.                     )

                           MOTION TO DISMISS

      Defendants Joan Gilmer and Kathy Lloyd move to dismiss this civil

action under Fed. R. Civ. P. 12, asserting both that Plaintiff has failed to

state a claim upon which relief can be granted and that this Court should

abstain from exercising jurisdiction over this case. The reasons this civil

action should be dismissed have been set forth in Defendants’ Memorandum

in Support of Motion to Dismiss and Defendants’ Memorandum in

Opposition to Plaintiff’s Motion for Preliminary Injunction both filed this

same day.

      Accordingly, Defendants respectfully request that the Court dismiss

this civil action with prejudice.

                                             Respectfully submitted,

                                             ERIC S. SCHMITT
                                             Attorney General
                                    Page 1 of 2
  Case: 4:21-cv-00286-HEA Doc. #: 29 Filed: 05/03/21 Page: 2 of 2 PageID #: 238




                                            /s/ D. Ryan Taylor
                                           D.RYAN TAYLOR
                                           Assistant Attorney General
                                           Missouri Bar No. 63284
                                           Fletcher Daniels State
                                           Office Building
                                           615 E. 13th Street, Suite 401
                                           Kansas City, MO 64106
                                           Phone: (816) 889-5008
                                           Fax: (573) 751-4323
                                           ryan.taylor@ago.mo.gov

                                           /s/ Gerald Jackson
                                           Assistant Attorney General
                                           Missouri Bar No. 66995
                                           P.O. Box 899
                                           Jefferson City, MO 65102
                                           Telephone: 573-751-7493
                                           Facsimile: 573-751-5660
                                           Gerald.jackson@ago.mo.gov

                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on May 3, 2021, a true and
accurate copy of the foregoing was filed electronically with the Clerk of the
Court to be served by operation of the Court’s electronic filing system to all
entered parties.

                                           /s/ D. Ryan Taylor
                                           Assistant Attorney General




                                  Page 2 of 2
